       Case 4:20-cv-03306 Document 12 Filed on 03/11/21 in TXSD Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

  ALICE W. HUANG, CHRISTINE W.                  §
  HUANG, AND STEVEN W. HUANG,                   §
  INDIVIDUALLY AND                              §
  DERIVATIVELY ON BEHALF OF                     §    CIVIL ACTION NO. 4:20-CV-03306
  TCBH, INC.                                    §
                                                §
          Plaintiffs,                           §
                                                §
  v.                                            §
                                                §
  ALISON CHANG,                                 §
                                                §
          Defendant.                            §

   ORDER EXTENDING SUBMISSION DATE TO DEFENDANT’S MOTION TO
DISMISS AND ALTERNATIVE MOTION TO TRANSFER VENUE AND MOTION TO
                        STAY DISCOVERY

        On this day, the Court came to consider a joint letter submitted to the Court regarding an

agreed extension to the submission date for Defendant’s Motion to Dismiss, Alternative Motion

to Transfer Venue, and Motion to Stay Discovery (collectively, “Motions”) (Dkt. 10), currently

set for March 23, 2021. Accordingly, it is hereby:

        ORDERED that the submission date for Defendant’s Motions is extended to Friday, March

26, 2021, with Plaintiffs’ response to Defendant’s Motions being due on or by that day by 5:00

p.m.



SIGNED ON the ______ day of March, 2021.




                                             _______________________________________
                                             HONORABLE KENNETH M. HOYT
                                             UNITED STATES DISTRICT JUDGE
